Citation Nr: 0424930	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  00-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a disability rating in excess of 20 
percent for cervical spondylosis with degenerative joint 
disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to December 
1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision by the RO in 
Washington, D.C.  In an August 2002 decision, the RO denied 
service connection for a left knee disorder and granted 
service connection for cervical spondylosis and awarded a 
disability rating of 10 percent, effective February 8, 1999.  
In February 2003, the RO increased the veteran's disability 
rating for cervical spondylosis to 20 percent, effective 
February 8, 1999.  The 20 percent disability rating has 
remained in effect since the instant appeal.
 
The Board also notes that during the course of this appeal, 
the veteran has raised an issue relating to entitlement to 
clothing allowance pursuant to 38 U.S.C.A. § 1162 for the 
years 2001, 2002 and 2003.  As this issue is not currently in 
appellate status it is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

During a May 2004 hearing held at the Board in Washington, 
D.C., the veteran's representative reported that the veteran 
was receiving treatment for his left knee and neck disorder 
at the VA medical center (VAMC) in Washington, D.C., and the 
treatment included therapy.  The RO should obtain all 
outpatient treatment records from the VAMC in Washington, 
D.C., dated June 2000 to the present.

With respect to the veteran's claim of entitlement to a 
disability rating in excess of 20 percent for cervical 
spondylosis with degenerative joint disease, currently 
evaluated as 20 percent disabling, the Board notes that the 
RO has rated this disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  The rating schedule criteria for 
evaluating musculoskeletal system disorders of the spine were 
changed, effective September 23, 2002, and again on September 
26, 2003.  The veteran was not given notice of the September 
23, 2002, regulation change and he has not been given notice 
of the September 26, 2003, regulation change.  The RO must 
consider the veteran's claim under the new criteria of 38 
C.F.R. § 4.71a, and the RO must be provided an opportunity to 
notify the veteran of the new regulation and consider the 
claim in light of the recent change.  Furthermore, due to the 
change in the regulation, the veteran should be scheduled for 
a current VA orthopedic examination in order to determine the 
nature and severity of his service-connected cervical 
spondylosis with degenerative joint disease.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein as well as 
the pertinent laws and regulations 
pertaining to the VCAA.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA, 
which have treated him for a left knee 
disorder or neck disorder June 2000 to 
the present.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all the 
veteran's clinical records, including 
records from the VAMC in Washington, 
D.C., dated June 2000 to the present.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain the records, a notation to that 
effect should be inserted in the file.  
The veteran should be informed of failed 
attempts to procure records.

3.  The RO must advise the veteran of the 
changes made under Diagnostic Code 38 
C.F.R. § 4.71a, for evaluating 
musculoskeletal system disorders of the 
spine, which became effective September 
23, 2002 and September 26, 2003. 

4.  The RO should make arrangements for 
the veteran to undergo an orthopedic 
examination to determine the nature and 
extent of disability of his service-
connected cervical spondylosis with 
degenerative joint disease.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  In addition, 
prior to the examination, the examiner 
must be provided with a copy of the old 
and revised criteria of 38 C.F.R. § 
4.71a.  

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
clinical findings and reasons upon which 
the opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.

I. The examiner should note any 
limitation of motion in the cervical 
spine, and indicate what is considered 
normal range of motion.

II. The examiner should determine whether 
the cervical spine exhibits weakened 
movement, excess fatigability, or 
incoordination which is attributable to 
the service-connected disability.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of range of motion or 
favorable, intermediate or unfavorable 
ankylosis.

III. The examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the cervical 
spine is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable, intermediate or unfavorable 
ankylosis due to pain on use or during 
flare-ups.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  Thereafter, the RO should 
readjudicate the issue on appeal.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




